 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6   ENRIQUE LAGUNAS,                                   Case No. 2:18-CV-2039-MMD-CLB
 7                       Plaintiff,                      ORDER
 8           v.
 9   NEVADA BOARD OF PRISON
     COMMISSIONERS, et al.,
10
                  Defendants.
11   ____________________________/
12
            On June 17, 2021, Defendants filed a motion for summary judgment (ECF No. 35).
13
     Plaintiff was given notice of the motion pursuant to the requirements of Klingele v.
14
     Eikenberry, 849 F.2d 409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952 (9th Cir.
15
     1998) (ECF No. 39). To date, plaintiff has failed to file an opposition.
16
            The court will sua sponte grant plaintiff one extension of time to Wednesday, July
17
     26, 2021 to file an opposition to the motion for summary judgment. No further extensions
18
     of time shall be granted. If plaintiff fails to file an opposition, the motion will be submitted
19
     to the court for decision as unopposed.
20
            IT IS SO ORDERED.
21                  July 14, 2021
            DATED: _____________________
22
                                                 ____________________________________
23                                               UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
